United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2656
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Carl Mervin Renecker

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Eastern
                                   ____________

                            Submitted: October 21, 2021
                             Filed: November 4, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Carl Mervin Renecker was convicted in 2011 of a drug offense and was subject
to supervised release after completing his prison sentence in 2018. His first term of
supervised release was revoked because he admittedly tested positive for
methamphetamine and was terminated from a Residential Reentry Center (RRC)
program. He was sentenced to three months in prison to be followed by three years
of supervised release. His second term of supervised release was revoked after he
twice tested positive for methamphetamine soon after being released from prison and
was again terminated from the RRC. He was sentenced to four months in prison, with
credit for time served, and three years of supervised release to follow. Renecker now
appeals the sentence the district court1 imposed after his supervised release was
revoked for the third time because he admittedly failed to report for substance abuse
testing on multiple dates, he repeatedly used methamphetamine and tested positive
for using it, including when he again entered the RRC, and he absconded from the
RRC. He was sentenced to eleven months in prison, with credit for time served,
followed by two years of supervised release. His counsel has moved to withdraw and
has filed a brief, challenging the substantive reasonableness of the sentence.

       After reviewing the record under a deferential abuse-of-discretion standard, we
conclude the district court did not impose a substantively unreasonable sentence. See
United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (standard of review).
Renecker disagrees with how the district court weighed certain factors, but that alone
is insufficient to show an abuse of discretion. See United States v. Richart, 662 F.3d
1037, 1054 (8th Cir. 2011). The district court sufficiently considered the relevant
statutory sentencing factors and did not overlook a relevant factor, give significant
weight to an improper or irrelevant factor, or commit a clear error of judgment in
weighing relevant factors. See 18 U.S.C. § 3583(e); Miller, 557 F.3d at 917. The
sentence, moreover, is below the statutory limits, see § 3583(e)(3), (h); 21 U.S.C.
§ 841(b)(1)(A); United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir. 2000),
and is presumptively reasonable because it is within the applicable policy statement
range in the United States Sentencing Guidelines Manual, see U.S.S.G. § 7B1.4(a);
United States v. Petreikis, 551 F.3d 822, 824–25 (8th Cir. 2009).



      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.

                                         -2-
      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                    -3-